Order entered December 22, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-01068-CV

                          MY THREE SONS, LTD., ET AL., Appellants

                                                 V.

               MIDWAY/PARKER MEDICAL CENTER, L.P., ET AL., Appellees

                         On Appeal from the 380th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 380-00398-2013

                                             ORDER
           In letters dated December 14, 2015 and December 21, 2015, Karla Kimbrell, Official
Court Reporter for the 380th Judicial District Court, requests that the Court withdraw the
reporter’s record of a hearing held on May 21, 2013 that was filed with this Court on December
4, 2015. Ms. Kimbrell explains that appellant did not request preparation of the reporter’s record
from that hearing and she submitted it by mistake. Ms. Kimbrell states the correct reporter’s
record is the one filed on December 18, 2015. We DENY the request without prejudice to a
party moving to withdraw the reporter’s record filed on December 4, 2015.
           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Kimbrell and all
parties.
                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE